Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 1/4/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:
The claim recites: “… a mobile device that has has a non-transitory…” and 
“…mobile device is adjacent the access point:…”
         Appropriate corrections are required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

        Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Pineau et. al., (US 2014/0002236), (hereinafter, Pineau) in view of Ganapathy Achari et al., (US 2016/0035159), (hereinafter, Ganapathy). 

Regarding claim 1, Pineau discloses a mobile device that has a non-transitory storage medium that stores instructions that when executed by a processor of the mobile device cause the mobile device to:
 receive a digital identity from a remote device, wherein the digital identity defines access rights of a particular user assigned to the mobile device to a secure area of a facility (= personal mobile device 510 receives, via email, sms or push message, a digital token 590 correspond to single door; the digital token may contain information relating to a unique identifier of device 510, see [0190 and 0189]; whereby by the source of email, sms or push message, is being associated with the “remote device”);
 store the received digital identity at the mobile device (= personal mobile device 510 receives, via email, sms or push message, a digital token 590 correspond to single door, see [0190]);
(= device receives a trigger indicating the user wants to enter through a door; the trigger may be the detection by the device 510 of a the door’s QR code 504; and determining the location of device 510, see [0190]):
verify that the mobile device is possessed by the particular user assigned to the mobile device by authenticating the particular user to the mobile device
 (= authentication via biometric, see [0078 and 0117]);
  verify that the digital identity stored by the mobile device grants the particular user access to the secure area of the facility (= if the digital token is valid, then the CMC sends open signal to the door, see [0190]); and 
“in response to verifying by the mobile device that the mobile device is possessed by the particular user assigned to the mobile device and the digital identity stored by the mobile device grants the particular user access to the secure area of the facility (= device 510 sends the digital token 590 and location information to CMC 26 which checks the validity of the digital token 590, which may be a check in relation to the location of the user’s device and the identity of user’s device, see [0190]; server sends a biometric data challenge to user, see [0186, 0181 and 0117]).
Pineau explicitly fails to disclose the claimed limitations of:
 “transmit a control signal that is configured to cause an access control device of the secure area of the facility to allow access to the secure area of the facility”.
Ganapathy, which is an analogous art, equivalently discloses the claimed limitations of:
“transmit a control signal that is configured to cause an access control device of the secure area of the facility to allow access to the secure area of the facility” 
(= mobile application of mobile presents token 258 received from server 220 to access control device 210; and the access control device 210 grants access to mobile device 200 by opening a security door, see [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganapathy with Pineau for the benefit of achieving a communication system that includes a multi-factor authentication.

Regarding claim 2, as mentioned in claim 1, Pineau explicitly fails to disclose the mobile device wherein the access control device comprises a relay.
However, Ganapathy, which is an analogous art, equivalently discloses the mobile device wherein the access control device comprises a relay (see [0024, 0032 and 0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganapathy with Pineau for the benefit of achieving a communication system that includes a multi-factor authentication.

Regarding claim 3, as mentioned in claim 1, Pineau further discloses the mobile device wherein the instructions that when executed by the processor of the mobile device cause the mobile device to automatically determine that the mobile device is adjacent to the access point to the secure area free from user input (see, [0016-17 and 0074]).  

Regarding claim 4, as mentioned in claim 1, Pineau further discloses the mobile device wherein authenticating the particular user to the mobile device comprises receiving one or more inputs from the particular user (see, [0181]).  

Regarding claim 5, as mentioned in claim 4, Pineau further discloses the mobile device wherein one or more inputs made by the particular user include a personal identifier number (PIN) (see, [0181]).

Regarding claim 6, as mentioned in claim 1, Pineau further discloses the mobile device wherein authenticating the particular user to the mobile device comprises receiving a biometric input from the particular user (see, [0181]).

Regarding claim 7, as mentioned in claim 6, Pineau further discloses the mobile device wherein the biometric input includes one or more of a fingerprint scan and a facial scan (see, [0181]).

Regarding claim 8, as mentioned in claim 1, Pineau explicitly fails to disclose the mobile device wherein the access control device is remote with respect to the facility.  
However, Ganapathy, which is an analogous art, equivalently discloses the mobile device wherein the access control device is remote with respect to the facility (see [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganapathy with Pineau for the benefit of achieving a communication system that includes a multi-factor authentication.

Regarding claim 9, as mentioned in claim 1, Pineau explicitly fails to disclose the mobile device wherein the access control device is local with respect to the facility.  
However, Ganapathy, which is an analogous art, equivalently discloses the mobile device wherein the access control device is local with respect to the facility (see [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganapathy with Pineau for the benefit of achieving a communication system that includes a multi-factor authentication.

Regarding claim 10, as mentioned in claim 1, Pineau further discloses the mobile device wherein determining that the mobile device is adjacent the access point to the (see, [0016-17 and 0074]).  

Regarding claim 11, as mentioned in claim 10, Pineau further discloses the mobile device wherein the beacon is Bluetooth low energy beacon (see, [0181]). 
 
Regarding claim 12, as mentioned in claim 1, Pineau explicitly fails to disclose the mobile device wherein the particular user is a temporary visitor to the facility and wherein the digital identity is a temporary digital identify that expires after a temporary period of time, after which the temporary visitor loses access to the secure area of the facility.  
However, Ganapathy, which is an analogous art, equivalently discloses the mobile device wherein the particular user is a temporary visitor to the facility and wherein the digital identity is a temporary digital identify that expires after a temporary period of time, after which the temporary visitor loses access to the secure area of the facility (see [0044 and 0049-0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganapathy with Pineau for the benefit of achieving a communication system that includes a multi-factor authentication.

Regarding claim 13, as mentioned in claim 1, Pineau further discloses the mobile device wherein the instructions are part of an application program loaded on the mobile device (see, [0178 and 0181]).  

Regarding claim 14, Pineau discloses a method for access control via a mobile device, comprising:
 receiving location information associated with a mobile device in a facility
(= device receives a trigger indicating the user wants to enter through a door; the trigger may be the detection by the device 510 of a the door’s QR code 504; and determining the location of device 510, see [0190 and 0184]);
determining that the mobile device is adjacent an access point to a secure area of the facility based on the location information (= device receives a trigger indicating the user wants to enter through a door; the trigger may be the detection by the device 510 of a the door’s QR code 504; and determining the location of device 510, see [0190 and 0184]);
 determining by an application program running on the mobile device whether a particular user assigned to the mobile device is allowed access to the secure area of the facility (= device 510 sends the door token ID and an identifier of the personal device to CMC server 26…if permission be granted, see [0184 and 0117]); and 
responsive to a determination by the application program running on the mobile device that the particular user assigned to the mobile device is allowed access to the secure area of the facility (= device 510 sends the door token ID and an identifier of the personal device to CMC server 26…if permission be granted, see [0184]).
Pineau explicitly fails to disclose the claimed limitations of:
 “transmit a control signal from the mobile device, wherein the control signal is configured to cause an access control device of the secure area of the facility to allow access to the secure area of the facility”.
However, Ganapathy, which is an analogous art, equivalently discloses the claimed limitations of:
“transmit a control signal from the mobile device, wherein the control signal is configured to cause an access control device of the secure area of the facility to allow access to the secure area of the facility” (= mobile application of mobile presents token 258 received from server 220 to access control device 210; and the access control device 210 grants access to mobile device 200 by opening a security door, see [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganapathy with Pineau for the benefit of achieving a communication system that includes a multi-factor authentication. 

Regarding claim 15, as mentioned in claim 14, Pineau further discloses the method, wherein the application program running on the mobile device is further configured to verify that the mobile device is possessed by the particular user assigned to the mobile device by authenticating the particular user to the mobile device (= biometric data for authentication, see [0181]).  

Regarding claim 16, as mentioned in claim 15, Pineau further discloses the method, wherein the application program running on the mobile device is configured to authenticate the particular user to the mobile device by receiving one or more inputs from the particular user (see, [0181]).  

Regarding claim 17, as mentioned in claim 16, Pineau further discloses the method, wherein one or more inputs from the particular user include a personal identifier number (PIN) (see, [0181]).  

Regarding claim 18, as mentioned in claim 14, Pineau further discloses the method, wherein the application program running on the mobile device is configured to authenticate the particular user by receiving a biometric input from the particular user (see, [0181]).  

Regarding claim 19, as mentioned in claim 18, Pineau further discloses the method, wherein the biometric input includes one or more of a fingerprint scan and a facial scan (see, [0181]).  

Regarding claim 20, Pineau discloses an access control device for controlling access to a secure area of a facility (= access to door or vault, see [0133]), the access control device comprising:
(= bridge 10 receives a door input indicating whether a door is open or closed, see [0098 and 0133]); and 
a controller operatively coupled to the locking device (= bridge 10 receives a door input indicating whether a door is open or closed, see [0098; 0133 and 0179]).
Pineau explicitly fails to disclose the claimed limitations of: 
“the controller configured to: wirelessly receive an unlock control signal from a mobile device that indicates that the entry to the secure area should be unlocked to allow a user of the mobile device access to the secure area, wherein in response to receiving the unlock control signal from the mobile device, the controller is configured to operate the locking device to unlock the entry to the secure area of the facility and allow the user of the mobile device access to the secure area.”
However, Ganapathy, which is an analogous art, equivalently discloses the claimed limitations of:
“the controller configured to: wirelessly receive an unlock control signal from a mobile device that indicates that the entry to the secure area should be unlocked to allow a user of the mobile device access to the secure area, wherein in response to receiving the unlock control signal from the mobile device, the controller is configured to operate the locking device to unlock the entry to the secure area of the facility and allow the user of the mobile device access to the secure area.” (= mobile application of mobile presents token 258 received from server 220 to access control device 210; and the access control device 210 grants access to mobile device 200 by opening a security door, see [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganapathy with Pineau for the benefit of achieving a communication system that includes a multi-factor authentication. 

                                       CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited references and the prior art made of record.
     a.      Raounak (US 2015/0256973) teaches systems and methods for location-based authentication.
     b.      Perotti  (US 2015/0279132) teaches integration of physical access control. 
     c.     O’Toole et al., (US 2016/0155281) teaches pairable secure-access facilities.

 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.